Citation Nr: 0825151	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-22 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected disability 
pension.


REPRESENTATION

Appellant represented by:	Joel C. Somosot


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
found that the appellant did not have qualifying service in 
order to be eligible for VA benefits.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces; 
the documents submitted by the appellant are not adequate to 
prove such service.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. §§ 101(2), 101(24), 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Because this case involves the legal question regarding 
whether the appellant has legal standing to apply for VA 
benefits, the Veterans Claims Assistance Act of 2000 (VCAA) 
is inapplicable to this appeal.  However, in a February 2007 
letter, the RO informed the appellant of the criteria that 
must be met before he would be eligible to apply for VA 
benefits.

The appellant has been provided the opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  VA has associated with the claims folder all 
evidence the appellant has submitted relating to his service, 
and the RO has been diligent in its efforts to verify the 
relevant service with the NPRC.  Accordingly, the Board finds 
no prejudice toward the appellant in proceeding with the 
adjudication of his claim.

Discussion

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual was disabled or died 
from a disease or injury incurred in or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes.  38 U.S.C.A. § 
107; 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214 (Certification of Release of Discharge from 
Active Duty) or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine and the information contained therein is accurate. 38 
C.F.R. § 3.203(a).

The appellant contends that he had active service with the 
Commonwealth Army of the Philippines during World War II.  In 
support of this claim, he has submitted documents indicating 
that he was awarded back pay from the Philippine Veterans 
Affairs Office for military service rendered between January 
1, 1942 and September 26, 1945.  Unfortunately, these 
documents do not satisfy the requirements of 38 C.F.R. § 
3.203 because they were not issued by a U.S. service 
department.
When an appellant does not submit evidence of service or the 
evidence submitted does not meet the requirements, VA should 
request the verification of service from the appropriate 
service department.  38 C.F.R. § 3.203.  The Court of Appeals 
for Veterans Claims (Court) has held that a service 
department determination as to an individual's service shall 
be binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Thus, if the United States service department 
refuses to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not 
with VA.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In the instant case, the NPRC reviewed the appellant's status 
and found no evidence that he had service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the 
appellant's service does not meet the criteria described, the 
appellant does not meet the basic eligibility requirements 
for nonservice-connected pension, and the claim must be 
denied based upon a lack of entitlement under the law.

	(CONTINUED ON NEXT PAGE)




ORDER

Basic eligibility for VA nonservice-connected pension is 
denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


